Citation Nr: 0330738	
Decision Date: 11/06/03    Archive Date: 11/17/03	

DOCKET NO.  97-12 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for polyneuropathy, to 
include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel

INTRODUCTION

The veteran had active service from September 1966 to August 
1968.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1996 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan, in which the RO 
denied the veteran's claim for service connection for 
polyneuropathy as a result of exposure to herbicides.  The 
Board remanded the appeal in June 1998.  The Board undertook 
internal development of this claim in October 2002.  That 
development, the collection of treatment records and the 
provision of a VA neurological examination, were completed 
and, in May 2003, the Board remanded this case to the RO for 
initial consideration of this newly developed evidence.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  The RO then confirmed and continued its 
previous denials in the issuance of a June 2003 Supplemental 
Statement of the Case, and the appeal has been returned to 
the Board.  

As previously noted, during the pendency of the appeal on 
this issue, the veteran requested a personal hearing before 
the Board, but the veteran was provided a hearing before the 
undersigned on this issue in August 1997, and regulations 
generally only allow a veteran a single hearing on any given 
issue.  38 C.F.R. § 20.799(a) (2003).  The case is now ready 
for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The extensive medical record does not demonstrate that 
the veteran has received a competent medical diagnosis of 
polyneuropathy at any time during or subsequent to military 
service, there is similarly no medical diagnosis of acute or 
subacute peripheral neuropathy that appeared within weeks or 
months of exposure to an herbicide agent and resolved within 
two years of the date of onset, and nerve entrapment at the 
elbows and alcoholic neuritis of the feet are not shown to 
be attributable to any incident, injury or disease of active 
service.  


CONCLUSION OF LAW

Polyneuropathy and/or acute and subacute peripheral 
neuropathy were not incurred or aggravated in active 
military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing that liberalizing 
legislation is applicable to the veteran's claim.  The VCAA 
provides that VA will make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate 
claims, and requires VA to notify claimants and 
representatives of the evidence necessary to substantiate 
claims.  

The claims folder reveals that in a June 2002 Statement of 
the Case, the RO informed the veteran and representative of 
the laws and regulations governing VCAA.  He has, in this 
and other rating actions and Statements of the Case, been 
informed of the laws and regulations applicable to service 
connection claims in general, and claims related to 
herbicide exposure.  The RO notified the veteran and 
representative of the types of evidence necessary to assist 
in support of his claim and offered to assist him in 
collecting any relevant evidence which he might reasonably 
identify.  The RO collected all known available VA treatment 
records.  The veteran has been provided VA examinations 
which are adequate for rating purposes.  The veteran 
testified at a hearing before the undersigned on this issue.  
He was provided a VA examination with request for opinion on 
this issue in April 2003 consistent with 38 U.S.C.A. 
§ 5103A(d)(2).  The evidence on file does not show nor does 
the veteran contend that there is any additional relevant 
medical or other evidence which has not been collected for 
review.  The Board finds that the veteran has been informed 
of the evidence which he must present, and the evidence 
which VA would collect on his behalf.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The duties to assist and 
notify under VCAA have been satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -7010, slip op. at 21, 
49 (Fed. Cir. Sept. 22, 2003), the U.S. Court of Appeals for 
the Federal Circuit issued a decision, which invalidated 
38 C.F.R. § 3.159(b)(1) (2003), to the extent that it 
authorized VA to decide cases where no evidence had been 
submitted by a veteran after 30 days from the date of notice 
required by VCAA had been posted to the veteran, as 
unreasonable rule making in implementation of 38 U.S.C.A. 
§ 5103(b)(1) (West 2002) which provides a period of one year 
for evidence to be submitted.

This case commenced, and the initial rating decision on 
appeal was issued prior to the adoption of VCAA.  
Nonetheless, the veteran was on notice from the time of the 
issuance of the rating decision on appeal in December 1996, 
and forward from that date, that his claim was denied based 
essentially upon a absence of a medical diagnosis of the 
polyneuropathy for which he was claiming service connection.  
The veteran was first provided a Supplemental Statement of 
the Case which included the VCAA regulations in June 2002, 
and it is well over a year since he was provided this 
notice, and again informed that service connection for 
polyneuropathy was denied on the essential basis of an 
absence of a medical diagnosis of such disease in any 
evidence on file.  Considering that this issue has been on 
appeal since the initial rating action in December 1996, and 
that the voluminous evidence on file, including VA 
examinations, does not anywhere include a diagnosis or 
finding of polyneuropathy or of acute and subacute 
peripheral neuropathy, the Board concludes that it may now 
decide the veteran's claim in compliance with VCAA.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran served continuously for 90 days during a 
period of war or during peacetime service after December 31, 
1946, and certain specified chronic diseases become manifest 
to a degree of 10 percent within one year from the date of 
termination of such service (other specified diseases have 
longer periods to manifest, i.e., tuberculosis, which must 
manifest within three years), such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2003).  

A veteran who, during active military duty, served in 
Vietnam during the Vietnam Era, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which a veteran shall be presumed 
to have been exposed to an herbicide agent shall be the last 
date on which he or she served in Vietnam during the Vietnam 
Era.  "Service in the Republic of Vietnam" "includes service 
in the waters off shore and service in other locations if 
the conditions of service involve duty or visitation in the 
Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii) and the 
"Veterans Education and Benefits Expansion Act of 2001," 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  

If a veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected 
if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied; chloracne or other 
acneiform diseases consistent with chloracne, type II 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy 
(defined as transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset), porphyria 
cutanea tarda, prostate cancer, and specified respiratory 
cancers and soft tissue sarcomas.  38 C.F.R. § 3.309(e).

Analysis:  The veteran is shown to have had military service 
in the Republic of Vietnam so his exposure to herbicide 
agents is presumed in the absence of any evidence to the 
contrary.  However, the service medical records are entirely 
silent for any classical signs or symptoms or of any 
diagnosis of polyneuropathy, or acute or subacute peripheral 
neuropathy.  

A report of VA hospitalization in February and March 1978 
shows no complaints, findings, treatment or diagnosis for 
polyneuropathy.  The veteran denied any symptoms of 
polyneuropathy during VA examination in June 1978.  VA 
examinations of May 1981 and April 1988 also do not show any 
complaints or findings of polyneuropathy.  Medical records 
do include a diagnosis for ulnar nerve entrapment at the 
elbows dating to 1988.

A VA neurological consultation in November 1988 includes the 
veteran's complaints of pain and numbness in the upper 
extremities.  There was a history of anxiety disorder and 
alcohol abuse.  Sensory, motor and coordination examinations 
were essentially normal, and there was no atrophy or 
fasciculation of muscles.  The impression was that the 
veteran had subjective symptoms.  A March 1990 VA 
neurological consultation noted a normal electromyogram 
(EMG) study.  No abnormalities were identified.  

In August 1992, a private physician from the "People's 
Clinic" wrote that the veteran "is diagnosed as having ... 
anxiety and tension, muscle spasm in both extrimities (sic), 
acute upper and lower limbo (sic) spinal myofasciitis, 
perspheral (sic) neuropathy, and general weakness."  He 
wrote that the veteran reported having trouble sleeping with 
numbness in both "extrimities" (sic).  He wrote that the 
veteran could not perform any "workly (sic) duties during 
the rest of lifetime."  

In March 1997, the veteran testified at a personal hearing 
at the RO.  When asked when he first experienced 
polyneuropathy, the veteran said that he suddenly lost his 
balance one time and couldn't get up for a few seconds, that 
sometimes his feet could be on the ground and he couldn't 
feel anything, and that on occasion he would feel a tingling 
and numbness in his hands.  He said this happened right 
after he started working with the City of Detroit.  He said 
this was from 1970 to 1977.  He was later injured on that 
job.  He said the first time he actually sought treatment 
for polyneuropathy was in 1990 to 1992.  

In August 1997, the veteran testified at a hearing before 
the undersigned.  The veteran reported that he had problems 
with numbness of his hands and feet for some 20 years.  He 
said the problem was with his "ulnar nerves."  

VA outpatient treatment records from 1998 through 2003, 
collected during the most recent remand, do not show 
complaints, findings, or treatment for a chronic neuropathy.  

In April 2003, the veteran was provided a VA neurological 
examination.  The veteran's claims folder was made available 
and reviewed by the VA neurologist.  Here, the veteran 
complained that he developed numbness and pain in his feet 
in "1968."  He reported intermittent numbness in his legs 
and hands with loss of balance, but without falling.  He had 
been treated for hypertension, depression, and alcoholism.  
Neurologic examination revealed all cranial nerve functions 
to be intact, gait and station were normal, all muscle 
groups exhibited normal strength, tone and coordination were 
intact, reflexes were symmetric, and both plantars were 
flexor.  The sensory examination was intact, with the 
exception of a slight decrease in vibratory sensation in 
both lower extremities.  This latter finding resulted in the 
possibility of a mild sensory neuropathy.  However, a 
subsequent EMG of all four extremities with motor and 
sensory conduction studies was requested and the results of 
this objective testing revealed "no evidence of neuropathy."  
The addendum to this report, based upon the EMG study, was 
that there was no evidence of neuropathy.  

A preponderance of the evidence of record is against the 
veteran's claim for service connection for polyneuropathy 
and/or acute and subacute peripheral neuropathy because of 
an absence of any clear medical diagnosis of these disorders 
at any time during or after active military service.  
Multiple VA examinations and diagnostic studies from after 
service until present fail to confirm any chronic form of 
neurological disability.  Findings of ulnar nerve entrapment 
at the elbows in 1988, twenty years after service, are 
entirely unrelated to any incident or injury of active 
military service, and is specifically related to an ulnar 
nerve problem of the upper extremities, not to a systemic or 
generalized polyneuropathy throughout both upper and lower 
extremities.  While outpatient treatment records routinely 
document the veteran's generalized complaints of numbness or 
tingling of the extremities, no confirmed diagnosis of 
polyneuropathy or acute or subacute peripheral neuropathy is 
contained anywhere in the extensive medical record on file.  
The only evidence to the contrary is a single note written 
in August 1992 by a physician of the Peoples' Clinic which 
includes a listing of physical and mental problems including 
"perspheral" (sic) neuropathy and general weakness, but this 
individual notation is not accompanied by any treatment 
records or diagnostic studies or other objective evidence 
confirming the diagnosis.  This single notation is certainly 
outweighed by significant evidence of no generalized or 
systemic neurological disorder

A March 1990 EMG study is reported as being normal.  An EMG 
study conducted during the most recent April 2003 VA 
neurological examination was also normal.  Objective 
examination at that time was all essentially normal with the 
exception of a slight decrease in vibratory sensation of the 
lower extremities.  This finding, however, does not 
constitute a clinical diagnosis of polyneuropathy or acute 
or subacute peripheral neuropathy.  The veteran is also 
documented for having received treatment for many years for 
hypertension, psychiatric problems which have most recently 
been generally diagnosed as anxiety disorder (not otherwise 
specified) and alcoholism.  

There is no clinical diagnosis or finding of acute and 
subacute peripheral neuropathy at any time during or after 
military service.  Although the veteran is presumed to have 
had exposure to herbicide agents during service in Vietnam, 
the service medical records and records from soon after 
service do not demonstrate transient peripheral neuropathy 
that appeared within weeks or months of exposure to an 
herbicide agent, and resolved within two years of the date 
of onset in accordance with 38 C.F.R. § 3.309(e).  Although 
other neurological symptoms have been noted, they have been 
attributed to ulnar nerve entrapment at the elbows.  A 
review of the evidence clearly reveals that the veteran has 
not been consistent in his reports of symptoms or the dates 
of onset of those symptoms.  Likewise, there is no competent 
diagnosis of polyneuropathy and diagnostic studies have been 
reported as essentially normal.  In the absence of competent 
clinical evidence showing a clear medical diagnosis of 
polyneuropathy or acute and subacute peripheral neuropathy, 
an award of service connection for such disorders is not 
warranted.


ORDER

Entitlement to service connection for polyneuropathy, to 
include as a result of exposure to herbicides, is denied.



                       
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

